COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-10-197-CR

KEVIN TROY TURNER                                                   APPELLANT
                                        V.

THE STATE OF TEXAS                                                        STATE

                                     ----------

     FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY

                                     ----------

                 MEMORANDUM OPINION1 AND JUDGMENT

                                     ----------

      We have considered appellant=s AMotion To Dismiss Appeal@ as well as his

statement on the record below that he wishes to dismiss his notice of appeal.

Considered in conjunction with the record below, the motion substantially complies

with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No

decision of this court having been delivered before we received this motion, we

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 5, 2010

      1
       See Tex. R. App. P. 47.4.